Citation Nr: 1434472	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	David L. Holdsworth, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Appellant had periods of active duty for training or inactive duty for training from May 1, 1975 to October 10, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which declined to reopen the Appellant's claim of entitlement to service connection for a left knee disability.  

The Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2010, and a copy of the hearing transcript is of record.

In July 2010, the Board remanded the claim for further development.  In May 2011, the Board reopened the Appellant's claim and remanded for further development. 


FINDING OF FACT

The Appellant failed to report for scheduled VA examination in August 2013.  The Appellant offered no good cause for his failure to report.


CONCLUSION OF LAW

The claim for service connection for left knee disability is denied as a matter of law.  38 C.F.R. § 3.655 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause the claim to reopen shall be denied, without review of the evidence of record.  See 38 C.F.R. § 3.655 (2013).  In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158 (2013).

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the appellant to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

The Appellant's claim for service connection for a left knee disability was originally denied in an unappealed May 1998 rating decision.  The claim was denied, in part, because the Appellant failed to report for a VA examination.  

Thereafter, in March 2003 and December 2008, the Appellant filed applications to reopen his previously disallowed claim.  In May 2011, the Board reopened his claim and remanded the case for further development to include providing the Appellant with a VA examination to ascertain the relationship, if any, between the Appellant's active military service and any left knee disability.

As noted above, the Appellant failed to report for a VA examination scheduled in August 2013.  Neither the Appellant nor his representative has offered an explanation as to why the Appellant failed to report.  Consequently, an August 2013 supplemental statement of the case (SSOC) continued the previous denial and notified the Appellant of the provisions of 38 C.F.R. § 3.655.  The SSOC was mailed to the Appellant's last known address and returned as undeliverable.  In December 2013, the RO sent another copy of the Appellant's SSOC to his last known address, and it was again returned as undeliverable.  See 38 C.F.R. § 3.1(q) (2013) (notice means written notice sent to a claimant or payee at his or her latest address of record).   

VA has made adequate attempts to contact the Appellant at his most recent address and has made additional attempts to obtain forwarding information.  Ultimately the Appellant bears the onus of updating his mailing address with the VA when he moves.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is a two-way street).

The Appellant has failed to report for a VA examination without good cause.  See 38 C.F.R. § 3.655.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Therefore, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Appellant is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 38 C.F.R. §§ 3.159, 3.326 (2013).  For the reasons set forth above, the Board finds that the Appellant's claim for service connection for a left knee disability lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the appellant is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Because the appellant's failure to report for a VA examination without good cause, the appellant's claim for service connection for left knee disability must be denied.  38 C.F.R. § 3.655.


ORDER

Service connection for left knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


